Citation Nr: 1427270	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  09-08 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a seizure disorder as a residual of a head injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In May 2014, the Veteran testified during a travel board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.  


REMAND

Although the Board sincerely regrets any additional delay, the issue of entitlement to service connection for a seizure disorder, as a residual to a head injury must be remanded for further development.  

Throughout the appeals period the Veteran has credibly stated that he suffered a head injury during active duty, and as a result of that head injury he developed a seizure disorder.  He reported that while at Key West, he was hit in the head by an unknown person or object, and awakened aboard the USS Howard W. Gilmore (AS-16).  He has no memory of the incident except his head being covered in blood and receiving stitches.  A November 2007 Personnel Information Exchange System (PIES) request for a complete copy of the Veteran's medical and dental records returned a copy of the Veteran's entrance report of medical history and medical entrance examination only.  A June 2008 letter states the Veteran's service treatment records were unavailable for review, all efforts to obtain them had been exhausted, and further attempts would be futile.  

However, there is no evidence in the record that the RO has attempted to obtain other pertinent records such as the deck logs for the USS Howard W. Gilmore (AS-16).  To the contrary, the RO has stated that other efforts can not be used because there is no month or year to search for alternative records.  However, the Veteran has consistently stated the injury occurred in 1970.  Additionally, in his March 2009, substantive appeal, he reported the month as being March or April of 1970.  At the May 2014 hearing, the Veteran testified that the time frame was possibly late 1970 to early 1971, and occurred before he was transferred to an aircraft carrier in Jacksonville, Florida.  As no alternative means have been used to obtain these records, and there is sufficient evidence to narrow such a search, a remand is required.  

On remand, the RO should contact the National Archives and Records Administration (NARA), the Department of the Navy, the Joint Services Records Research Center (JSRRC), and any other appropriate facility, to attempt to obtain the complete deck logs for the USS Howard W. Gilmore (AS-16) for the period from January 1970 to January 1971.  The Veteran's full personnel file should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Secure the Veteran's complete service personnel file ans associate it with the claims file.  

2.  Contact the NARA, the Department of the Navy, the JSRRC, and/or any other appropriate facility to request complete deck logs for the USS Howard W. Gilmore (AS 16) from January 1970 through January 1971.  Any additional action necessary to obtain copies of the deck logs, to include follow-up action requested by the contacted entity, should be accomplished.  If multiple requests are required to obtain all the information sought, they should be made.  All requests and responses received from each contacted entity should be associated with the claims file.  If the complete deck logs are unavailable, a formal finding of unavailability should be prepared and associated with the claims file.  

3.  Then readjudicate the claim. If any decision is adverse to the appellant, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
Michael Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



